Exhibit 10.2

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

CARLYLE HOLDINGS II L.P.

Dated as of September 13, 2017

 

THE PARTNERSHIP UNITS OF CARLYLE HOLDINGS II L.P. HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE,
PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS;
(II) THE TERMS AND CONDITIONS OF THIS SECOND AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN
WRITING BETWEEN THE GENERAL PARTNER AND THE APPLICABLE LIMITED PARTNER. THE
UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS; THIS
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT; AND ANY OTHER TERMS
AND CONDITIONS AGREED TO IN WRITING BY THE GENERAL PARTNER AND THE APPLICABLE
LIMITED PARTNER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS WILL
BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page Article I    DEFINITIONS    SECTION 1.01   Definitions    2
Article II    FORMATION, TERM, PURPOSE AND POWERS    SECTION 2.01   Formation   
10 SECTION 2.02   Name    10 SECTION 2.03   Term    11 SECTION 2.04   Offices   
11 SECTION 2.05   Agent for Service of Process; Existence and Good Standing;
Foreign Qualification    11 SECTION 2.06   Business Purpose    11 SECTION 2.07  
Powers of the Partnership    11 SECTION 2.08   Partners; Admission of New
Partners    11 SECTION 2.09   Withdrawal    12 SECTION 2.10   Investment
Representations of Partners    12 Article III    MANAGEMENT    SECTION 3.01  
General Partner    12 SECTION 3.02   Compensation    13 SECTION 3.03   Expenses
   13 SECTION 3.04   Officers    13 SECTION 3.05   Authority of Partners    14
SECTION 3.06   Action by Written Consent or Ratification    14 Article IV   
DISTRIBUTIONS    SECTION 4.01   Distributions    15 SECTION 4.02   Liquidation
Distribution    16 SECTION 4.03   Limitations on Distribution    16 Article V   
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;    TAX ALLOCATIONS; TAX MATTERS   
SECTION 5.01   Initial Capital Contributions    16 SECTION 5.02   No Additional
Capital Contributions    16

 

i



--------------------------------------------------------------------------------

SECTION 5.03   Capital Accounts    16 SECTION 5.04   Allocations of Profits and
Losses    17 SECTION 5.05   Special Allocations    17 SECTION 5.06   Tax
Allocations    18 SECTION 5.07   Tax Advances    19 SECTION 5.08   Tax Matters
   19 SECTION 5.09   Other Allocation Provisions    20 Article VI    BOOKS AND
RECORDS; REPORTS    SECTION 6.01   Books and Records    20 Article VII   
PARTNERSHIP UNITS    SECTION 7.01   Units    20 SECTION 7.02   Register    21
SECTION 7.03   Registered Partners    21 Article VIII    VESTING; FORFEITURE OF
INTERESTS; TRANSFER RESTRICTIONS    SECTION 8.01   Vesting of Unvested Units   
22 SECTION 8.02   Forfeiture of Units    22 SECTION 8.03   Limited Partner
Transfers    23 SECTION 8.04   Mandatory Exchanges    24 SECTION 8.05  
Encumbrances    24 SECTION 8.06   Further Restrictions    24 SECTION 8.07  
Rights of Assignees    25 SECTION 8.08   Admissions, Withdrawals and Removals   
25 SECTION 8.09   Admission of Assignees as Substitute Limited Partners    26
SECTION 8.10   Withdrawal and Removal of Limited Partners    26 SECTION 8.11  
No Solicitation    26 SECTION 8.12   Minimum Retained Ownership Requirement   
27 Article IX    DISSOLUTION, LIQUIDATION AND TERMINATION    SECTION 9.01   No
Dissolution    27 SECTION 9.02   Events Causing Dissolution    28 SECTION 9.03  
Distribution upon Dissolution    28 SECTION 9.04   Time for Liquidation    29
SECTION 9.05   Termination    29 SECTION 9.06   Claims of the Partners    29
SECTION 9.07   Survival of Certain Provisions    29

 

ii



--------------------------------------------------------------------------------

Article X    LIABILITY AND INDEMNIFICATION    SECTION 10.01   Liability of
Partners    30 SECTION 10.02   Indemnification    31 Article XI    TERMS,
RIGHTS, POWERS, PREFERENCES AND DUTIES OF PREFERRED UNITS    SECTION 11.01  
Designation    33 SECTION 11.02   Definitions    33 SECTION 11.03  
Distributions.    34 SECTION 11.04   Rank.    36 SECTION 11.05   Optional
Redemption.    36 SECTION 11.06   Change of Control Redemption; Tax Redemption;
Rating Agency Redemption.    37 SECTION 11.07   Voting.    38 SECTION 11.08  
Liquidation Rights.    38 SECTION 11.09   No Duties to Series A Holders.    39
SECTION 11.10   Amendments and Waivers.    39 Article XII    MISCELLANEOUS   
SECTION 12.01   Severability    39 SECTION 12.02   Notices    39 SECTION 12.03  
Cumulative Remedies    40 SECTION 12.04   Binding Effect    40 SECTION 12.05  
Interpretation    40 SECTION 12.06   Counterparts    41 SECTION 12.07   Further
Assurances    41 SECTION 12.08   Entire Agreement    41 SECTION 12.09  
Governing Law    41 SECTION 12.10   Dispute Resolution    41 SECTION 12.11  
Expenses    44 SECTION 12.12   Amendments and Waivers    44 SECTION 12.13   No
Third Party Beneficiaries    45 SECTION 12.14   Headings    45 SECTION 12.15  
Power of Attorney    45 SECTION 12.16   Separate Agreements; Schedules    46
SECTION 12.17   Partnership Status    46 SECTION 12.18   Delivery by Facsimile
or Email    46

 

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

CARLYLE HOLDINGS II L.P.

This SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) of Carlyle Holdings II L.P. (the “Partnership”) is made as of the
13th day of September, 2017, by and among Carlyle Holdings II GP L.L.C., a
limited liability company formed under the laws of the State of Delaware, as
general partner, and the Limited Partners (as defined herein) of the
Partnership.

WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Act, by the execution of the Limited Partnership Agreement of the Partnership
dated as of November 29, 2011 (the “Original Agreement”);

WHEREAS, the Amended and Restated Limited Partnership Agreement of the
Partnership (the “Existing LP Agreement”) was entered into as of May 2, 2012;

WHEREAS, the parties hereto desire to amend and restate the Existing LP
Agreement as hereinafter set forth to provide for the issuance by the
Partnership of Series A Mirror Preferred Units (as defined herein);

WHEREAS, pursuant to Sections 7.01 and 11.12 of the Existing LP Agreement, the
General Partner may, (i) without the written consent of any Limited Partner or
any other Person, amend any provision of the Existing LP Agreement to reflect
any amendment or modification that the General Partner determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of Units or any Class or series of equity interest in the Partnership
pursuant to Section 7.01 thereof and (ii) in its sole discretion without the
approval of any Limited Partner or any other Person, amend any provision of the
Existing LP Agreement, so long as such amendments do not materially adversely
affect (A) the rights of a holder of Units, as such, other than on a pro rata
basis with other holders of Units of the same Class or (B) the rights of a
Mubadala Holder; and

WHEREAS, the General Partner has determined that the amendments to the Existing
LP Agreement set forth herein are (i) necessary or appropriate in connection
with the creation, authorization and issuance by the Partnership of the Series A
Mirror Preferred Units, a new Class and series of equity interest in the
Partnership authorized pursuant to Section 7.01 of the Existing LP Agreement,
and/or (ii) do not materially and adversely affect (A) the rights of a holder of
Units, as such, other than on a pro rata basis with other holders of Units of
the same Class or (B) the rights of a Mubadala Holder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Existing LP Agreement in its entirety to read as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“Act” means, the Civil Code and An Act respecting the legal publicity of
enterprises (Québec), R.S.Q., c. P-44.1, as they may be amended from time to
time, and the laws of Québec applicable to partnerships.

“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), any amounts such Partner is obligated to restore
pursuant to any provision of this Agreement or by applicable Law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person. For
purposes of the definition of “Affiliate,” Affiliates of the Mubadala Holders
shall only include Mubadala Development Company PJSC and its direct and indirect
subsidiaries.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“Assignee” has the meaning set forth in Section 8.07.

“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in New York, New York (taking into account (a) the
nondeductiblity of expenses subject to the limitation described in Section 67(a)
of the Code and (b) the character (e.g., long-term or short-term capital gain or
ordinary or exempt income) of the applicable income, but not taking into account
the deductibility of state and local income taxes for U.S. federal income tax
purposes). For the avoidance of doubt, the Assumed Tax Rate will be the same for
all Partners.

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.

 

2



--------------------------------------------------------------------------------

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.

“Carlyle Holdings Partnerships” means each of the Partnership, Carlyle Holdings
I L.P., a Delaware limited partnership, and Placements Carlyle III
S.E.C./Carlyle Holdings III L.P., a Québec société en commandite.

“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of: (a) the date of the acquisition of any
additional Partnership interest by any new or existing Partner in exchange for
more than a de minimis Capital Contribution; (b) the date of the distribution of
more than a de minimis amount of Partnership assets to a Partner; (c) the date a
Partnership interest is relinquished to the Partnership; or (d) any other date
specified in the Treasury Regulations; provided, however, that adjustments
pursuant to clauses (a), (b) (c) and (d) above shall be made only if such
adjustments are deemed necessary or appropriate by the General Partner to
reflect the relative economic interests of the Partners. The Carrying Value of
any Partnership asset distributed to any Partner shall be adjusted immediately
before such distribution to equal its fair market value. In the case of any
asset that has a Carrying Value that differs from its adjusted tax basis,
Carrying Value shall be adjusted by the amount of depreciation calculated for
purposes of the definition of “Profits (Losses)” rather than the amount of
depreciation determined for U.S. federal income tax purposes, and depreciation
shall be calculated by reference to Carrying Value rather than tax basis once
Carrying Value differs from tax basis.

“Cause” means, with respect to each Person that is or was at any time a Service
Provider, the General Partner has determined in good faith that such Person has
(A) engaged in gross negligence or willful misconduct in the performance of the
duties required of such Person under any employment or services agreement
between such Person and the Issuer or any Affiliate thereof, (B) willfully
engaged in conduct that such Person knows or, based on facts known to such
Person, should know is materially injurious to the Issuer or any Affiliate
thereof, (C) materially breached any material provision of any employment or
services agreement between such Person and the Issuer or any Affiliate thereof,
(D) been convicted of, or entered a plea bargain or settlement admitting guilt
for, fraud, embezzlement, or any other felony under the laws of the United
States or of any state or the District of Columbia or any other country or any
jurisdiction of any other country (but specifically excluding felonies involving
a traffic

 

3



--------------------------------------------------------------------------------

violation); (E) been the subject of any order, judicial or administrative,
obtained or issued by the U.S. Securities and Exchange Commission or similar
agency or tribunal of any country, for any securities law violation involving
insider trading, fraud, misappropriation, dishonesty or willful misconduct
(including, for example, any such order consented to by such Person in which
findings of facts or any legal conclusions establishing liability are neither
admitted nor denied); (F) without the express approval of the General Partner,
disclosed to the public or to any press reporter or on any public media the name
of or fundraising efforts of any private fund vehicle that is sponsored by the
Issuer or any Affiliate thereof and has not had a final closing of commitments
or (G) has breached any Restrictive Covenant to which such Person is subject.

“Civil Code” means the Civil Code of Québec, RSQ c. C-1991, as it may be amended
from time to time.

“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time by the General Partner in its
sole discretion pursuant to the provisions of this Agreement. As of the date of
this Agreement the only Classes of Units are the Class A Units and the Preferred
Units. Subclasses within a Class shall not be separate Classes for purposes of
this Agreement. For all purposes hereunder and under the Act, only such Classes
expressly established under this Agreement, including by the General Partner in
accordance with this Agreement, shall be deemed to be a class of limited partner
interests in the Partnership. For the avoidance of doubt, to the extent that the
General Partner holds limited partner interests of any Class, the General
Partner shall not be deemed to hold a separate Class of such interests from any
other Limited Partner because it is the General Partner.

“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Units” means common units representing limited partner interests of the
Issuer.

“Consenting Party” has the meaning set forth in Section 12.10(a).

“Contingencies” has the meaning set forth in Section 9.03(a).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

 

4



--------------------------------------------------------------------------------

“Creditable Non-U.S. Tax” means a non-U.S. tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A
non-U.S. tax is a Creditable Non-U.S. Tax for these purposes without regard to
whether a partner receiving an allocation of such non-U.S. tax elects to claim a
credit for such amount. This definition is intended to be consistent with the
term “creditable foreign tax” in Treasury Regulations
Section 1.704-1(b)(4)(viii), and shall be interpreted consistently therewith.

“Declaration” means the registration declaration of the Partnership filed with
the Registraire des entreprises (Québec) pursuant to the Act, as amended from
time to time.

“Dispute” has the meaning set forth in Section 12.10(a).

“Dissolution Event” has the meaning set forth in Section 9.02.

“Encumbrance” means any mortgage, hypothecation, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.

“ERISA” means The Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the exchange agreement dated as of or about the date
of the Existing LP Agreement among the Issuer, the Carlyle Holdings
Partnerships, the limited partners of the Carlyle Holdings Partnerships from
time to time party thereto, and the other parties thereto, as amended from time
to time.

“Exchange Transaction” means an exchange of Class A Units for Common Units
pursuant to, and in accordance with, the Exchange Agreement or, if the Issuer
and the exchanging Limited Partner shall mutually agree, a Transfer of Class A
Units to the Issuer, the Partnership or any of their subsidiaries for other
consideration.

“Existing LP Agreement” has the meaning set forth in the recitals to this
Agreement.

“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“Fiscal Year” means, unless otherwise determined by the General Partner in its
sole discretion in accordance with Section 12.12, (i) the period commencing upon
the formation of the Partnership and ending on December 31, 2011 or (ii) any
subsequent twelve-month period commencing on January 1 and ending on December
31.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

 

5



--------------------------------------------------------------------------------

“General Partner” means Carlyle Holdings II GP L.L.C., a limited liability
company formed under the laws of the State of Delaware, or any successor general
partner admitted to the Partnership in accordance with the terms of this
Agreement.

“Gross Income” means the Partnership’s gross income including any gross income
attributable to the sale or exchange of “capital assets” as defined in
Section 1221 of the Code.

“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.

“Indemnitee” (a) the General Partner, (b) any additional or substitute General
Partner, (c) any Person who is or was a “tax matters partner” or “partnership
representative,” as applicable (each as defined in the Code), officer or
director of the General Partner or any additional or substitute General Partner,
(d) any officer or director of the General Partner or any additional or
substitute General Partner who is or was serving at the request of the General
Partner or any additional or substitute General Partner as an officer, director,
employee, member, partner, “tax matters partner” or “partnership
representative,” as applicable (each as defined in the Code), agent, fiduciary
or trustee of another Person; provided that a Person shall not be an Indemnitee
by reason of providing, on a fee-for-services basis, trustee, fiduciary or
custodial services, (e) any Person the General Partner in its sole discretion
designates as an “Indemnitee” for purposes of this Agreement and (f) any heir,
executor or administrator with respect to Persons named in clauses (a) through
(e).

“Issuer” means The Carlyle Group L.P., a limited partnership formed under the
laws of the State of Delaware, or any successor thereto.

“Issuer General Partner” means Carlyle Group Management L.L.C., a limited
liability company formed under the laws of the State of Delaware and the general
partner of the Issuer, or any successor general partner of the Issuer.

“Issuer Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of the Issuer, as such agreement of limited partnership
may be amended, supplemented or restated from time to time.

“Junior Units” has the meaning set forth in Article XI.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

“Limited Partner” means a special partner, as defined in the Act and, more
specifically, each of the Persons from time to time listed as a limited partner
in the books and records of the Partnership, and, for purposes of Sections 8.01,
8.02, 8.03, 8.04, 8.05 and 8.06, and 8.12 any Personal Planning Vehicle of such
Limited Partner.

 

6



--------------------------------------------------------------------------------

“Liquidation Agent” has the meaning set forth in Section 9.03.

“Mubadala Holders” means, collectively, MDC/TCP Investments (Cayman) I, Ltd., a
Cayman Islands exempted company, MDC/TCP Investments (Cayman) II, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) III, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) IV, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) V, Ltd., a Cayman Islands
exempted company, MDC/TCP Investments (Cayman) VI, Ltd., a Cayman Islands
exempted company, and Five Overseas Investment L.L.C., a United Arab Emirates
limited liability company registered in the Emirate of Abu Dhabi, and, to the
extent such Persons are permitted Transferees, each of Mubadala Development
Company PJSC and its direct and indirect subsidiaries.

“Minimum Retained Ownership Requirement” has the meaning set forth in
Section 8.12.

“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Officer” means each Person designated as an officer of the Partnership by the
General Partner pursuant to and in accordance with the provisions of
Section 3.04, subject to any resolutions of the General Partner appointing such
Person as an officer of the Partnership or relating to such appointment.

“Original Agreement” has the meaning set forth in the preamble of this
Agreement.

“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.

“Partnership” has the meaning set forth in the preamble of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

 

7



--------------------------------------------------------------------------------

“Person” means any individual, estate, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.

“Personal Planning Vehicle” means, in respect of any Person that is a natural
person, any other Person that is not a natural person designated as a “Personal
Planning Vehicle” of such natural person in the books and records of the
Partnership.

“Preferred Units” mean a Class of Units, in one or more series, designated as
“Preferred Units,” which entitles the holder thereof to a preference with
respect to the payment of distributions over the Class A Units and any other
Junior Units then outstanding as set forth herein. As of the date of this
Agreement, the only Preferred Units are the Series A Mirror Preferred Units.

“Primary Indemnification” has the meaning set forth in Section 10.02(a).

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

“Restrictive Covenant” means Section 8.11 hereof and/or any provision of any
agreement wherein a Limited Partner has agreed not to compete with the Issuer or
any Affiliate thereof or to solicit any investor in any investment vehicle
advised or to be advised by the Issuer or any Affiliate thereof or to solicit
any employee or other service provider of the Issuer or any Affiliate thereof.

 

8



--------------------------------------------------------------------------------

“Restrictive Covenant Period” has the meaning set forth in Section 8.11 hereof.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Series A Mirror Preferred Units” has the meaning set forth in Article XI
hereof.

“Service Provider” means any Limited Partner (in his, her or its individual
capacity) or other Person, who at the time in question, is employed by or
providing services to the Issuer General Partner, the Issuer, the General
Partner, the Partnership or any of its subsidiaries. For the avoidance of doubt,
no Mubadala Holder is a Service Provider.

“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of a Limited Partner by virtue of its
limited partner interest in the Partnership and thereby subject the Partnership
and the General Partner (or other persons responsible for the investment and
operation of the Partnership’s assets) to laws or regulations that are similar
to the fiduciary responsibility or prohibited transaction provisions contained
in Title I of ERISA or Section 4975 of the Code.

“Tax Advances” has the meaning set forth in Section 5.07.

“Tax Amount” has the meaning set forth in Section 4.01(b)(i).

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Class A Units (vested and unvested) then
owned by such Partner by the number of Class A Units (vested and unvested) then
owned by all Partners. The Total Percentage Interest as to any holder of Series
A Mirror Preferred Units in its capacity as such with respect to Series A Mirror
Preferred Units is as set forth in Article XI.

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution, exchange, mortgage, pledge, hypothecation or
other disposition thereof, whether voluntarily or by operation of Law, directly
or indirectly, in whole or in part, including, without limitation, the exchange
of any Unit for any other security.

“Transferee” means any Person that is a permitted transferee of a Partner’s
interest in the Partnership, or part thereof.

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Units” means the Class A Units, the Preferred Units and any other Class of
Units that is established in accordance with this Agreement, which shall
constitute interests in the Partnership as provided in this Agreement and under
the Act, entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of the Partnership at
any particular time as set forth in this Agreement, and any and all other
benefits to which a holder thereof may be entitled as a Partner as provided in
this Agreement, together with the obligations of such Partner to comply with all
terms and provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

“Unvested Units” means those Units from time to time listed as unvested Units in
the books and records of the Partnership.

“Vested Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Vested Units then owned by such Partner by
the number of Vested Units then owned by all Partners.

“Vested Units” means those Units listed as vested Units in the books and records
of the Partnership, as the same may be amended from time to time in accordance
with this Agreement.

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

SECTION 2.01 Formation. The Partnership was formed as a limited partnership
under the provisions of the Act by the execution of the Original Agreement. A
Declaration was filed with the Registraire des entreprises (Québec) as of
December 1, 2011, in accordance with the provisions of the Act. If requested by
the General Partner, the Limited Partners shall promptly execute all
certificates and other documents consistent with the terms of this Agreement
necessary for the General Partner to accomplish all filing, recording,
publishing and other acts as may be appropriate to comply with all requirements
for (a) the formation and operation of a limited partnership under the laws of
the Province of Québec, (b) if the General Partner deems it advisable, the
operation of the Partnership as a limited partnership, or partnership in which
the Limited Partners have limited liability, in all jurisdictions where the
Partnership proposes to operate and (c) all other filings required to be made by
the Partnership. The rights, powers, duties, obligations and liabilities of the
Partners shall be determined pursuant to the Act and this Agreement. To the
extent that the rights, powers, duties, obligations and liabilities of any
Partner are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Act, control.

SECTION 2.02 Name. The name of the Partnership shall be, and the business of the
Partnership shall be conducted under the name of “Placements Carlyle II s.e.c.
and, in its English version, Carlyle Holdings II L.P.,” and all Partnership
business shall be conducted in that name or in such other names that comply with
applicable law as the General Partner in its sole discretion may select from
time to time. Subject to the Act, the General Partner may change the name of the
Partnership (and amend this Agreement to reflect such change) at any time and
from time to time without the consent of any other Person. Prompt notification
of any such change shall be given to all Partners.

 

10



--------------------------------------------------------------------------------

SECTION 2.03 Term. The term of the Partnership commenced on the date of the
Original Agreement, and the term shall continue until the dissolution of the
Partnership in

accordance with Article IX. The existence of the Partnership shall continue
until dissolution of the Partnership in the manner required by the Act.

SECTION 2.04 Offices. The Partnership may have offices at such places either
within or outside the Province of Québec as the General Partner from time to
time may select. As of the date hereof, the principal place of business and
office of the Partnership is located at 1001 Pennsylvania Avenue, N.W.,
Washington, D.C. 20004. The Québec domicile of the Partnership shall be located
at 1 Place Ville Marie, 37th Floor, Montreal, Québec, Canada H3B 3P4.

SECTION 2.05 Agent for Service of Process; Existence and Good Standing; Foreign
Qualification. (a) The Partnership’s registered agent and registered office for
service of process in the Province of Québec shall be as set forth in the
Declaration, or such other person as the General Partner shall designate in its
sole discretion from time to time.

(b) The General Partner may take all action which may be necessary or
appropriate (i) for the continuation of the Partnership’s valid existence as a
sociéte en commandite under the laws of the Province of Québec (and of each
other jurisdiction in which such existence is necessary to enable the
Partnership to conduct the business in which it is engaged) and (ii) for the
maintenance, preservation and operation of the business of the Partnership in
accordance with the provisions of this Agreement and applicable laws and
regulations. The General Partner may file or cause to be filed for recordation
in the proper office or offices in each other jurisdiction in which the
Partnership is formed or qualified, such certificates (including certificates of
limited partnership and fictitious name certificates) and other documents as are
required by the applicable statutes, rules or regulations of any such
jurisdiction or as are required to reflect the identity of the Partners. The
General Partner may cause the Partnership to comply, to the extent procedures
are available and those matters are reasonably within the control of the
Officers, with all requirements necessary to qualify the Partnership to do
business in any jurisdiction other than the Province of Québec.

SECTION 2.06 Business Purpose. The Partnership was formed for the object and
purpose of, and the nature and character of the business to be conducted by the
Partnership is, engaging in any lawful act or activity for which limited
partnerships may be formed under the Act.

SECTION 2.07 Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act including, without limitation, the
ownership and operation of the assets and other property contributed to the
Partnership by the Partners, by any other Law or this Agreement, together with
all powers incidental thereto, so far as such powers are necessary or convenient
to the conduct, promotion or attainment of the purpose of the Partnership set
forth in Section 2.06.

SECTION 2.08 Partners; Admission of New Partners. Each of the Persons listed in
the books and records of the Partnership, as the same may be amended from time
to time in accordance with this Agreement, have been admitted as Partners of the
Partnership by virtue of the execution of the Existing LP Agreement or a joinder
or supplement thereto. The rights, duties and liabilities of the Partners shall
be as provided in the Act, except as is otherwise

 

11



--------------------------------------------------------------------------------

expressly provided herein, and the Partners consent to the variation of such
rights, duties and liabilities as provided herein. Subject to Section 8.09 with
respect to substitute Limited Partners, a Person may be admitted from time to
time as a new Limited Partner with the written consent of the General Partner in
its sole discretion. Each new Limited Partner shall execute and deliver to the
General Partner an appropriate supplement to this Agreement pursuant to which
the new Limited Partner agrees to be bound by the terms and conditions of the
Agreement, as it may be amended from time to time. A new General Partner or
substitute General Partner may be admitted to the Partnership solely in
accordance with Section 8.08 or Section 9.02(e) hereof.

SECTION 2.09 Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII or Article XI.

SECTION 2.10 Investment Representations of Partners. Each Partner hereby
represents, warrants and acknowledges to the Partnership that: (a) such Partner
has such knowledge and experience in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Partnership
and is making an informed investment decision with respect thereto; (b) such
Partner is acquiring interests in the Partnership for investment only and not
with a view to, or for resale in connection with, any distribution to the public
or public offering thereof; and (c) the execution, delivery and performance of
this Agreement have been duly authorized by such Partner.

ARTICLE III

MANAGEMENT

SECTION 3.01 General Partner. (a) The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to Officers
or to others to act on behalf of the Partnership.

(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership (which may be delegated to Officers of the Partnership), including,
without limitation, the following powers:

(i) to develop and prepare a business plan each year which will set forth the
operating goals and plans for the Partnership;

(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;

(iii) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations;

 

12



--------------------------------------------------------------------------------

(iv) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;

(v) to engage attorneys, consultants and accountants for the Partnership;

(vi) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and

(vii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.

SECTION 3.02 Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

SECTION 3.03 Expenses. The Partnership shall pay, or cause to be paid, all
costs, fees, operating expenses and other expenses of the Partnership (including
the costs, fees and expenses of attorneys, accountants or other professionals)
incurred in pursuing and conducting, or otherwise related to, the activities of
the Partnership. The Partnership shall also, in the sole discretion of the
General Partner, bear and/or reimburse the General Partner for (i) any costs,
fees or expenses incurred by the General Partner in connection with serving as
the General Partner, (ii) all other expenses allocable to the Partnership or
otherwise incurred by the General Partner in connection with operating the
Partnership’s business (including expenses allocated to the General Partner by
its Affiliates) and (iii) all costs, fees or expenses owed directly or
indirectly by the Partnership or the General Partner to the Issuer General
Partner pursuant to their reimbursement obligations under, or which are
otherwise allocated to the General Partner pursuant to, the Issuer Partnership
Agreement. To the extent that the General Partner determines in its sole
discretion that such expenses are related to the business and affairs of the
General Partner that are conducted through the Partnership and/or its
subsidiaries (including expenses that relate to the business and affairs of the
Partnership and/or its subsidiaries and that also relate to other activities of
the General Partner), the General Partner may cause the Partnership to pay or
bear all expenses of the General Partner, including, without limitation,
compensation and meeting costs of any board of directors or similar body of the
General Partner, any salary, bonus, incentive compensation and other amounts
paid to any Person including Affiliates of the General Partner to perform
services for the Partnership, litigation costs and damages arising from
litigation, accounting and legal costs and franchise taxes, provided that the
Partnership shall not pay or bear any income tax obligations of the General
Partner. Reimbursements pursuant to this Section 3.03 shall be in addition to
any reimbursement to the General Partner as a result of indemnification pursuant
to Section 10.02.

SECTION 3.04 Officers. Subject to the direction and oversight of the General
Partner, the day-to-day administration of the business of the Partnership may be
carried out by persons who may be designated as officers by the General Partner,
with titles including but not limited to “assistant secretary,” “assistant
treasurer,” “chairman,” “chief executive officer,” “chief financial officer,”
“chief operating officer,” “chief risk officer,” “director,” “general counsel,”
“general manager,” “managing director,” “president,” “principal accounting
officer,” “secretary,” “senior chairman,” “senior managing director,”
“treasurer,” “vice chairman” or “vice president,” and as and to the extent
authorized by the General Partner. The officers of the

 

13



--------------------------------------------------------------------------------

Partnership shall have such titles and powers and perform such duties as shall
be determined from time to time by the General Partner and otherwise as shall
customarily pertain to such offices. Any number of offices may be held by the
same person. In its sole discretion, the General Partner may choose not to fill
any office for any period as it may deem advisable. All officers and other
persons providing services to or for the benefit of the Partnership shall be
subject to the supervision and direction of the General Partner and may be
removed, with or without cause, from such office by the General Partner and the
authority, duties or responsibilities of any employee, agent or officer of the
Partnership may be suspended by the General Partner from time to time, in each
case in the sole discretion of the General Partner. The General Partner shall
not cease to be a general partner of the Partnership as a result of the
delegation of any duties hereunder. No officer of the Partnership, in its
capacity as such, shall be considered a general partner of the Partnership by
agreement, estoppel, as a result of the performance of its duties hereunder or
otherwise.

SECTION 3.05 Authority of Partners. Other than exercising a Limited Partner’s
rights and powers as a Limited Partner, as contemplated in the Act, no Limited
Partner, in its capacity as such, shall participate in or have any control over
the business of the Partnership. Except as expressly provided herein, the Units
do not confer any rights upon the Limited Partners to participate in the affairs
of the Partnership described in this Agreement. Except as expressly provided
herein, no Limited Partner shall have any right to vote on any matter involving
the Partnership, including with respect to any merger, consolidation,
combination or conversion of the Partnership, or any other matter that a limited
partner might otherwise have the ability to vote on or consent with respect to
under the Act, at law, in equity or otherwise. The conduct, control and
management of the Partnership shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in the ultimate sentence of this Section 3.05 or by separate
agreement with the Partnership, no Partner who is not also a General Partner
(and acting in such capacity) shall take any part in the management or control
of the operation or business of the Partnership in its capacity as a Partner,
nor shall any Partner who is not also a General Partner (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Partnership in his or its capacity as a Partner in any respect or assume any
obligation or responsibility of the Partnership or of any other Partner.
Notwithstanding the foregoing, the Partnership may from time to time appoint one
or more Partners as officers or employ one or more Partners as employees, and
such Partners, in their capacity as officers or employees of the Partnership
(and not, for clarity, in their capacity as Limited Partners of the
Partnership), may take part in the control and management of the business of the
Partnership to the extent such authority and power to act for or on behalf of
the Partnership has been delegated to them by the General Partner.

SECTION 3.06 Action by Written Consent or Ratification. Any action required or
permitted to be taken by the Partners pursuant to this Agreement shall be taken
if all Partners whose consent or ratification is required consent thereto or
provide a consent or ratification in writing.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS

SECTION 4.01 Distributions. (a) Subject to Article XI, the General Partner, in
its sole discretion, may authorize distributions by the Partnership to the
Partners, which distributions shall be made in respect of any Class or series of
Units, pro rata in accordance with the Partners’ respective Total Percentage
Interests for the Units of such Class or series.

(b) (i) In addition to the foregoing, if the General Partner reasonably
determines that the taxable income of the Partnership for a Fiscal Year will
give rise to taxable income for the Partners that hold Class A Units (“Net
Taxable Income”), the General Partner shall cause the Partnership to distribute
Available Cash in respect of income tax liabilities of such Partners in respect
of Class A Units (the “Tax Distributions”) to the extent that other
distributions made by the Partnership for such year were otherwise insufficient
to cover such tax liabilities. The Tax Distributions payable with respect to any
Fiscal Year shall be computed based upon the General Partner’s estimate of the
allocable Net Taxable Income in accordance with Article V, multiplied by the
Assumed Tax Rate (the “Tax Amount”). For purposes of computing the Tax Amount,
the effect of any benefit under Section 743(b) of the Code will be ignored. For
the avoidance of doubt, any Tax Distributions shall be made to Partners that
hold Class A Units pro rata in accordance with their Total Percentage Interests
for such Class A Units.

(ii) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations on a calendar year of
estimated taxes under the Code in the following manner (A) for the first
quarterly period, 25% of the Tax Amount, (B) for the second quarterly period,
50% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year,
(C) for the third quarterly period, 75% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year and (D) for the fourth quarterly period, 100%
of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the General
Partner shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Available Cash, to the extent that the Amended Tax Amount
so calculated exceeds the cumulative Tax Distributions previously made by the
Partnership in respect of such Fiscal Year. If the Amended Tax Amount is less
than the cumulative Tax Distributions previously made by the Partnership in
respect of the relevant Fiscal Year, then the difference (the “Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
for subsequent Fiscal Years. Within 30 days following the date on which the
Partnership files a tax return on Form 1065, the General Partner shall make a
final calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”)
and shall cause the Partnership to distribute a Tax Distribution, out of
Available Cash, to the extent that the Final Tax Amount so calculated exceeds
the Amended Tax Amount. If the Final Tax Amount is less than the Amended Tax
Amount in respect of the relevant Fiscal Year, then the difference (“Additional
Credit Amount”) shall be applied against, and shall reduce, the amount of Tax
Distributions made for subsequent Fiscal Years. Any Credit Amount and Additional
Credit Amount applied against future Tax Distributions shall be treated as an
amount actually distributed pursuant to this Section 4.01(b) for purposes of the
computations herein.

 

15



--------------------------------------------------------------------------------

SECTION 4.02 Liquidation Distribution. Distributions made upon dissolution of
the Partnership shall be made as provided in Section 9.03.

SECTION 4.03 Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Article 2242 of the Civil Code or any other applicable provision of the Act or
other applicable Law.

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

SECTION 5.01 Initial Capital Contributions. The Partners have made, on or prior
to the date hereof, Capital Contributions and, in exchange, the Partnership has
issued to the Partners the number of Class A Units and Series A Mirror Preferred
Units as specified in the books and records of the Partnership.

SECTION 5.02 No Additional Capital Contributions. Except as otherwise provided
in this Article V, no Partner shall be required to make additional Capital
Contributions to the Partnership without the consent of such Partner or
permitted to make additional capital contributions to the Partnership without
the consent of the General Partner.

SECTION 5.03 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest. For the avoidance of doubt, the initial Capital Account balance with
respect to each Preferred Unit issued to a Partner shall equal the Liquidation
Preference per Preferred Unit as of the date such Preferred Unit is issued.

 

16



--------------------------------------------------------------------------------

SECTION 5.04 Allocations of Profits and Losses. Subject to Section 5.05(d),
except as otherwise provided in this Agreement, Profits and Losses (and, to the
extent necessary, individual items of income, gain or loss or deduction of the
Partnership) shall be allocated in a manner such that the Capital Account of
each Partner after giving effect to the Special Allocations set forth in
Section 5.05 is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Article IV if the Partnership were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Partnership liabilities were satisfied (limited with respect
to each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Partnership were distributed to the
Partners pursuant to this Agreement, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets. For purposes of this
Article V, each Unvested Unit shall be treated as a Vested Unit. Notwithstanding
the foregoing, the General Partner shall make such adjustments to Capital
Accounts as it determines in its sole discretion to be appropriate to ensure
allocations are made in accordance with a partner’s interest in the Partnership.

SECTION 5.05 Special Allocations. Notwithstanding any other provision in this
Article V:

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.

 

17



--------------------------------------------------------------------------------

(d) Gross Income. Before giving effect to the allocations set forth in
Section 5.04, Gross Income for the Fiscal Year shall be specially allocated pro
rata to the holders of Series A Mirror Preferred Units in an amount equal to the
sum of (i) the amount of cash distributed to the holders of Series A Mirror
Preferred Units pursuant to Section 11.03 during such Fiscal Year and (ii) the
excess, if any, of the amount of cash distributed to the holders of Series A
Mirror Preferred Units pursuant to Section 11.03 in all prior Fiscal Years over
the amount of Gross Income allocated to the holders of Series A Mirror Preferred
Units pursuant to this Section 5.05(d) in all prior Fiscal Years. Allocations to
holders of Series A Mirror Preferred Units of Gross Income shall consist of a
proportionate share of each Partnership item of Gross Income for such Fiscal
Year in accordance with each holder’s pro rata percentage of the Series A Mirror
Preferred Units.

(e) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.

(f) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).

(g) Creditable Non-U.S. Taxes. Creditable Non-U.S. Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Non-U.S. Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(g) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.

(h) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(h), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.

SECTION 5.06 Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the General Partner and permitted by the Code
and Treasury Regulations) so as to take

 

18



--------------------------------------------------------------------------------

account of the difference between Carrying Value and adjusted basis of such
asset; provided further that the Partnership shall use the traditional method
with curative allocations (as provided in Treasury Regulations
Section 1.704-3(c)) for all Section 704(c) allocations, limited to allocations
of income or gain from the disposition of Partnership property where allocations
of depreciation deductions have been limited by the ceiling rule throughout the
term of the Partnership). Notwithstanding the foregoing, the General Partner
shall make such allocations for tax purposes as it determines in its sole
discretion to be appropriate to ensure allocations are made in accordance with a
partner’s interest in the Partnership.

SECTION 5.07 Tax Advances. To the extent the General Partner reasonably believes
that the Partnership is required by law to withhold or to make tax payments on
behalf of or with respect to any Partner (e.g., withholding taxes or taxes paid
pursuant to Section 6225 of the Code) or the Partnership is subjected to tax
itself by reason of the status of any Partner (“Tax Advances”), the General
Partner may withhold such amounts and make such tax payments as so required. All
Tax Advances made on behalf of a Partner shall be repaid by reducing the amount
of the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. For all purposes of this Agreement such
Partner shall be treated as having received the amount of the distribution that
is equal to the Tax Advance. Each Partner hereby agrees to indemnify and hold
harmless the Partnership and the other Partners from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Partnership’s failure to withhold or make a tax payment on
behalf of such Partner which withholding or payment is required pursuant to
applicable Law but only to the extent amounts sufficient to pay such taxes were
not timely distributed to the Partner pursuant to Section 4.01(b)) with respect
to income attributable to or distributions or other payments to such Partner.
Each Partner’s obligations under this Section 5.07 will survive any transfer or
withdrawal of a Partner’s interest in the Partnership.

SECTION 5.08 Tax Matters. The General Partner shall be the “tax matters partner”
or “partnership representative” of the Partnership, as applicable (each as
defined in the Code). The Partnership shall file as a partnership for federal,
state, provincial and local income tax purposes, except where otherwise required
by Law. All elections required or permitted to be made by the Partnership, and
all other tax decisions and determinations relating to federal, state,
provincial or local tax matters of the Partnership, shall be made by the tax
matters partner or partnership representative, as applicable, in consultation
with the Partnership’s attorneys and/or accountants. Tax audits, controversies
and litigations shall be conducted under the direction of the tax matters
partner or partnership representative, as applicable. The tax matters partner or
partnership representative, as applicable, shall keep the other Partners
reasonably informed as to any tax actions, examinations or proceedings relating
to the Partnership and shall submit to the other Partners, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Partnership. As soon as
reasonably practicable after the end of each Fiscal Year, the Partnership shall
send to each Partner a copy of U.S. Internal Revenue Service Schedule K-1, and
any comparable statements required by applicable U.S. state or local income tax
Law as a result of the Partnership’s activities or investments, with respect to
such Fiscal Year. The Partnership also shall provide the Partners with such
other information as may be reasonably requested for purposes of allowing the
Partners to prepare and file their own tax returns.

 

19



--------------------------------------------------------------------------------

SECTION 5.09 Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. In addition to amendments effected in accordance with
Section 12.12 or otherwise in accordance with this Agreement, Sections 5.03,
5.04 and 5.05 may also, so long as any such amendment does not materially change
the relative economic interests of the Partners, be amended at any time by the
General Partner if necessary, in the opinion of tax counsel to the Partnership,
to comply with such regulations or any applicable Law.

ARTICLE VI

BOOKS AND RECORDS; REPORTS

SECTION 6.01 Books and Records. (a) At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP.

(b) Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:

(i) a copy of the Declaration and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney pursuant
to which the Declaration and this Agreement and all amendments thereto have been
executed; and

(ii) promptly after their becoming available, copies of the Partnership’s
federal income tax returns for the three most recent years.

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.

ARTICLE VII

PARTNERSHIP UNITS

SECTION 7.01 Units. Interests in the Partnership shall be represented by Units.
As of the date of this Agreement, the Units are comprised of two Classes:
“Class A Units” and “Preferred Units.” The General Partner in its sole
discretion may establish and issue, from time to time in accordance with such
procedures as the General Partner shall determine from time to

 

20



--------------------------------------------------------------------------------

time, additional Units, in one or more Classes or series of Units, or other
Partnership securities, at such price, and with such designations, preferences
and relative, participating, optional or other special rights, powers and duties
(which may be senior to existing Units, Classes and series of Units or other
Partnership securities), as shall be determined by the General Partner without
the approval of any Partner or any other Person who may acquire an interest in
any of the Units, including (i) the right of such Units to share in Profits and
Losses or items thereof; (ii) the right of such Units to share in Partnership
distributions; (iii) the rights of such Units upon dissolution and liquidation
of the Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem such Units (including sinking
fund provisions); (v) whether such Units are issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which such Units will be issued,
evidenced by certificates and assigned or transferred; (vii) the method for
determining the Total Percentage Interest as to such Units; (viii) the terms and
conditions of the issuance of such Units (including, without limitation, the
amount and form of consideration, if any, to be received by the Partnership in
respect thereof, the General Partner being expressly authorized, in its sole
discretion, to cause the Partnership to issue such Units for less than fair
market value); and (ix) the right, if any, of the holder of such Units to vote
on Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units. The General Partner in its
sole discretion, without the approval of any Partner or any other Person, is
authorized (i) to issue Units or other Partnership securities of any newly
established Class or any existing Class to Partners or other Persons who may
acquire an interest in the Partnership and (ii) to amend this Agreement to
reflect the creation of any such new Class, the issuance of Units or other
Partnership securities of such Class, and the admission of any Person as a
Partner which has received Units or other Partnership securities. Except as
expressly provided in this Agreement to the contrary, any reference to “Units”
shall include the Class A Units, the Preferred Units and Units of any other
Class or series that may be established in accordance with this Agreement. All
Units of a particular Class shall have identical rights in all respects as all
other Units of such Class, except in each case as otherwise specified in this
Agreement.

SECTION 7.02 Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner. Such register shall be kept at its place of principal
establishment of partnership and the General Partner shall make changes to the
register of the Partnership to reflect any change in relation thereto, such
register remaining the definite record of ownership of each Unit and all
relevant information with respect to each Partner. Unless the General Partner
shall determine otherwise, Units shall be uncertificated and recorded in the
books and records of the Partnership.

SECTION 7.03 Registered Partners. The Partnership shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Act or other applicable Law.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING; FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

SECTION 8.01 Vesting of Unvested Units. (a) Unvested Units shall vest and shall
thereafter be Vested Units for all purposes of this Agreement as agreed to in
writing between the General Partner and the applicable Limited Partner and
reflected in the books and records of the Partnership.

(b) The General Partner in its sole discretion may authorize the earlier vesting
of all or a portion of Unvested Units owned by any one or more Limited Partners
at any time and from time to time, and in such event, such Unvested Units shall
vest and thereafter be Vested Units for all purposes of this Agreement. Any such
determination in the General Partner’s discretion in respect of Unvested Units
shall be final and binding. Such determinations need not be uniform and may be
made selectively among Limited Partners, whether or not such Limited Partners
are similarly situated, and shall not constitute the breach of any duty
hereunder or otherwise existing at law, in equity or otherwise.

(c) Upon the vesting of any Unvested Units in accordance with this Section 8.01,
the General Partner shall modify the books and records of the Partnership to
reflect such vesting.

SECTION 8.02 Forfeiture of Units. (a) Except as otherwise agreed to in writing
between the General Partner and the applicable Person and reflected in the books
and records of the Partnership, if a Person that is a Service Provider ceases to
be a Service Provider for any reason, all Unvested Units held by such Person (or
any Personal Planning Vehicle of such Person), and/or in which such Person (or
any Personal Planning Vehicle of such Person) has an indirect interest, as set
forth in the books and records of the Partnership, shall be immediately
forfeited without any consideration, and any such Person (or any such Personal
Planning Vehicle) shall cease to own or have any rights, directly or indirectly,
with respect to such forfeited Unvested Units.

(b) Except as otherwise agreed to in writing between the General Partner and the
applicable Person and reflected in the books and records of the Partnership, if
the General Partner determines in good faith that Cause exists with respect to
any Person that is or was at any time a Service Provider, the Units (whether or
not vested) held by such Person (or any Personal Planning Vehicle of such
Person), and/or in which such Person (or any Personal Planning Vehicle of such
Person) has an indirect interest, as set forth in the books and records of the
Partnership, shall be immediately forfeited without any consideration, and any
such Person (or any such Personal Planning Vehicle) shall cease to own or have
any rights, directly or indirectly, with respect to such forfeited Units. Such
determinations need not be uniform and may be made selectively among such
Persons, whether or not such Persons are similarly situated, and shall not
constitute the breach by the General Partner or any of its directors, managers,
officers or members of any duty (including any fiduciary duty) hereunder or
otherwise existing at law, in equity or otherwise.

(c) Notwithstanding anything otherwise to the contrary herein, including without
limitation Section 9.06 and Section 10.01, if any Person who is or was at any
time a Service Provider shall fail to perform when due any “giveback,” “true-up”
or “clawback” obligation owed by such Person to the Partnership or any of its
Affiliates or to any fund sponsored by the Partnership or any of its Affiliates,
the General Partner may in its sole

 

22



--------------------------------------------------------------------------------

discretion and without the consent of any other Person, cause to be forfeited a
number of Units held by such Person (or any Personal Planning Vehicle of such
Person), and/or in which such Person (or any Personal Planning Vehicle of such
Person) has an indirect interest, as set forth in the books and records of the
Partnership, equivalent in value to the obligation which was not performed, as
determined by the General Partner in its sole discretion. Such determinations
need not be uniform and may be made selectively among such Persons, whether or
not such Persons are similarly situated, and shall not constitute the breach by
the General Partner or any of its directors, managers, officers or members of
any duty (including any fiduciary duty) hereunder or otherwise existing at law,
in equity or otherwise.

(d) Upon the forfeiture of any Units in accordance with this Section 8.02, such
Units shall be cancelled and the General Partner shall modify the books and
records of the Partnership to reflect such forfeiture and cancellation.

SECTION 8.03 Limited Partner Transfers. (a) Except as otherwise agreed to in
writing between the General Partner and the applicable Limited Partner and
reflected in the books and records of the Partnership or pursuant to Article XI,
no Limited Partner or Assignee thereof may Transfer (including pursuant to an
Exchange Transaction) all or any portion of its Units or other interest in the
Partnership (or beneficial interest therein) without the prior consent of the
General Partner, which consent may be given or withheld, or made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the General Partner may require) as are determined by
the General Partner, in each case in the General Partner’s sole discretion, and
which consent may be in the form of a plan or program entered into or approved
by the General Partner, in its sole discretion. Any such determination in the
General Partner’s discretion in respect of Units shall be final and binding.
Such determinations need not be uniform and may be made selectively among
Limited Partners, whether or not such Limited Partners are similarly situated,
and shall not constitute the breach of any duty hereunder or otherwise existing
at law, in equity or otherwise. Any purported Transfer of Units that is not in
accordance with, or subsequently violates, this Agreement shall be, to the
fullest extent permitted by law, null and void.

(b) Notwithstanding anything otherwise to the contrary in this Section 8.03,
each Limited Partner may Transfer Units in Exchange Transactions pursuant to,
and in accordance with, the Exchange Agreement; provided that such Exchange
Transactions shall be effected in compliance with policies that the General
Partner may adopt or promulgate from time to time (including policies requiring
the use of designated administrators or brokers).

(c) The parties hereto agree that the Units held by the Mubadala Holders shall
not be subject to the restrictions on Transfer set forth in paragraph (a) above,
and shall be subject to such restrictions agreed to in writing by the Mubadala
Holders in one or more separate agreements.

(d) Notwithstanding anything otherwise to the contrary in this Section 8.03, a
Personal Planning Vehicle of a Limited Partner may Transfer Units: (i) to the
donor thereof; (ii) if the Personal Planning Vehicle is a grantor retained
annuity trust and the trustee(s) of such grantor retained annuity trust is
obligated to make one or more distributions to the donor of the grantor retained
annuity trust, the estate of the donor of the grantor retained annuity trust,
the

 

23



--------------------------------------------------------------------------------

spouse of the donor of the grantor retained annuity trust or the estate of the
spouse of the donor of the grantor retained annuity trust, to any such Persons;
or (iii) upon the death of such Limited Partner, to the spouse of such Limited
Partner or a trust for which a deduction under Section 2056 or 2056A (or any
successor provisions) of the Code may be sought.

SECTION 8.04 Mandatory Exchanges. The General Partner may in its sole discretion
at any time and from time to time, without the consent of any Limited Partner or
other Person, cause to be Transferred in an Exchange Transaction any and all
Units, except for Units held by (x) any Mubadala Holder or (y) any Person that
is a Service Provider at the time in question and/or in which a Person that is a
Service Provider at the time in question has an indirect interest as set forth
in the books and records of the Partnership. Any such determinations by the
General Partner need not be uniform and may be made selectively among Limited
Partners, whether or not such Limited Partners are similarly situated. In
addition, the General Partner may, with the consent of Partners whose Vested
Percentage Interests exceed 75% of the Vested Percentage Interests of all
Partners in the aggregate, require all Limited Partners (except for the Mubadala
Holders) to Transfer in an Exchange Transaction all Units held by them.

SECTION 8.05 Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) other than Encumbrances that run in favor of the Limited
Partner unless the General Partner consents in writing thereto, which consent
may be given or withheld, or made subject to such conditions as are determined
by the General Partner, in the General Partner’s sole discretion. Consent of the
General Partner shall be withheld until the holder of the Encumbrance
acknowledges the terms and conditions of this Agreement. Any purported
Encumbrance that is not in accordance with this Agreement shall be, to the
fullest extent permitted by law, null and void.

SECTION 8.06 Further Restrictions. (a) Notwithstanding any contrary provision in
this Agreement, the General Partner may impose such vesting requirements,
forfeiture provisions, Transfer restrictions, minimum retained ownership
requirements or other similar provisions with respect to any Units that are
outstanding as of the date of this Agreement or are created thereafter, with the
written consent of the holder of such Units. Such requirements, provisions and
restrictions need not be uniform and may be waived or released by the General
Partner in its sole discretion with respect to all or a portion of the Units
owned by any one or more Limited Partners at any time and from time to time, and
shall not constitute the breach of any duty hereunder or otherwise existing at
law, in equity or otherwise.

(b) Notwithstanding any contrary provision in this Agreement, in no event may
any Transfer of a Unit be made by any Limited Partner or Assignee if:

(i) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(ii) such Transfer would require the registration of such transferred Unit or of
any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;

 

24



--------------------------------------------------------------------------------

(iii) such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or
(B) be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;

(iv) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion; provided, however, that any requirement to provide legal and/or tax
opinions pursuant to this clause (iv) shall not apply to the Mubadala Holders;
or

(v) the General Partner shall determine in its sole discretion that such
Transfer would pose a material risk that the Partnership would be a “publicly
traded partnership” as defined in Section 7704 of the Code.

In addition, notwithstanding any contrary provision in this Agreement, to the
extent the General Partner shall determine that interests in the Partnership do
not meet the requirements of Treasury Regulation section 1.7704-1(h), the
General Partner may impose such restrictions on the Transfer of Units or other
interests in the Partnership as the General Partner may determine in its sole
discretion to be necessary or advisable so that the Partnership is not treated
as a publicly traded partnership taxable as a corporation under Section 7704 of
the Code.

(c) Any Transfer in violation of this Article VIII shall be deemed null and void
ab initio and of no effect.

SECTION 8.07 Rights of Assignees. Subject to Section 8.06(b), the Transferee of
any permitted Transfer pursuant to this Article VIII will be an assignee only
(“Assignee”), and only will receive, to the extent transferred, the
distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Partner which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Partner, such other rights, and all obligations relating to, or
in connection with, such interest remaining with the transferring Partner. The
transferring Partner will remain a Partner even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Partnership as a Partner pursuant to Section 8.09.

SECTION 8.08 Admissions, Withdrawals and Removals. (a) No Person may be admitted
to the Partnership as an additional General Partner or substitute General
Partner without the prior written consent of each incumbent General Partner,
which consent may be given or withheld, or made subject to such conditions as
are determined by each incumbent General Partner, in each case in the sole
discretion of each incumbent General Partner. A General Partner will not be
entitled to Transfer all of its Units or to withdraw from being a General
Partner of the Partnership unless another General Partner shall have been
admitted hereunder (and not have previously been removed or withdrawn).

 

25



--------------------------------------------------------------------------------

(b) No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.10 hereof. Any
additional General Partner or substitute General Partner admitted as a general
partner of the Partnership pursuant to this Section 8.08 is hereby authorized
to, and shall, continue the Partnership without dissolution.

(c) Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.

SECTION 8.09 Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:

(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;

(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);

(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable Law; and

(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).

SECTION 8.10 Withdrawal and Removal of Limited Partners. Subject to
Section 8.07, if a Limited Partner ceases to hold any Units, including as a
result of a forfeiture of Units pursuant to Section 8.02, then such Limited
Partner shall cease to be a Limited Partner and to have the power to exercise
any rights or powers of a Limited Partner, and shall be deemed to have withdrawn
from the Partnership.

SECTION 8.11 No Solicitation. Each Limited Partner that is a Service Provider
agrees, and each Limited Partner that holds Units in which a Service Provider
has an indirect interest, as set forth in the books and records of the
Partnership agrees on behalf of such Service Provider, that for so long as such
Person is a Service Provider and for a period of one year after the effective
date on which such Person ceases to be a Service Provider for any reason (such
period, the “Restrictive Covenant Period”), such former Service Provider shall
not, directly or indirectly, whether alone or in concert with other Persons:

 

26



--------------------------------------------------------------------------------

(a) solicit any Person that is a Service Provider at the time in question, to
abandon such employment;

(b) hire a Person who is, or within the prior year was, a Service Provider; or

(c) solicit any Person (or any Affiliate of such Person) which is a subscribing
investor in, or a partner or member of, any fund or vehicle advised or to be
advised by the Partnership or any Affiliate thereof of, or with which the
Partnership or any Affiliate thereof has arrangements relating to the payment of
management fees, incentive fees or carried interest, for the purpose of
obtaining funds (whether debt or equity) or inducing such Person to make an
investment (whether debt or equity) which is sponsored or promoted by such
former Service Provider (or by any Affiliate or employer of such former Service
Provider).

SECTION 8.12 Minimum Retained Ownership Requirement. Unless otherwise permitted
by the General Partner in its sole discretion, (i) each Limited Partner that is
or was at any time a Service Provider shall, until the expiration of the
Restrictive Covenant Period applicable to such Service Provider, continue to
hold (and may not Transfer) at least 25% of all Vested Units received
collectively by such Limited Partner and by any Personal Planning Vehicle of
such Limited Partner; and (ii) each Limited Partner that holds Units in which a
Person that is or was at any time a Service Provider has an indirect interest,
as set forth in the books and records of the Partnership, shall, until the
expiration of the Restrictive Covenant Period applicable to such Service
Provider, continue to hold (and may not Transfer) at least 25% of all Vested
Units received collectively by such Limited Partner in which such Person (or any
Personal Planning Vehicle of such Person) has an indirect interest, as set forth
in the books and records of the Partnership (clauses (i) and (ii) above, as
applicable, the “Minimum Retained Ownership Requirement”). For purposes of this
Section 8.12, unless the General Partner shall otherwise determine in its sole
discretion, (x) Units received by a Personal Planning Vehicle of a Limited
Partner shall be deemed held by such Limited Partner for purposes of calculating
the number of Vested Units received by such Limited Partner and (y) Units
received by a Personal Planning Vehicle of a Limited Partner shall not be deemed
to be held by such Limited Partner for purposes of calculating whether the
relevant percentage of Vested Units held satisfies the Minimum Retained
Ownership Requirement. The General Partner may in its sole discretion resolve
any question regarding the satisfaction of the Minimum Retained Ownership
Requirement or the application of the provisions of this 8.12, including the
calculation of Units received and Units held with respect to Service Providers
that hold direct and indirect interests in Units. Any such determination in the
General Partner’s discretion shall be final and binding. Such determinations
need not be uniform and may be made selectively among Persons, whether or not
such Persons are similarly situated, and shall not constitute the breach of any
duty hereunder or otherwise existing at law, in equity or otherwise.

ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION

SECTION 9.01 No Dissolution. Except as required by the Act, the Partnership
shall not be dissolved by the admission of additional Partners or withdrawal of
Partners in accordance with the terms of this Agreement. The Partnership may be
dissolved, liquidated, wound up and terminated only pursuant to the provisions
of this Article IX, and the Partners hereby irrevocably waive any and all other
rights they may have to cause a dissolution of the Partnership or a sale or
partition of any or all of the Partnership assets.

 

27



--------------------------------------------------------------------------------

SECTION 9.02 Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):

(a) the rendering of a judicial judgment ordering the dissolution of the
Partnership under the Act upon the finding by a court of competent jurisdiction
that it is not reasonably practicable to carry on the business of the
Partnership in conformity with this Agreement;

(b) any event which makes it unlawful for the business of the Partnership to be
carried on by the Partners;

(c) the written consent of all Partners;

(d) at any time there are no limited partners, unless the Partnership is
continued in accordance with the Act;

(e) the Incapacity or removal of the General Partner; provided that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(e) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent to or ratify the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership, effective as of the event that caused the
General Partner to cease to be a general partner of the Partnership, within 120
days following the occurrence of any such event, which consent shall be deemed
(and if requested each Limited Partner shall provide a written consent or
ratification) to have been given for all Limited Partners if the holders of more
than 50% of the Vested Units then outstanding agree in writing to so continue
the business of the Partnership; or

(f) the determination of the General Partner in its sole discretion; provided
that in the event of a dissolution pursuant to this clause (f), the relative
economic rights of each Class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Partners pursuant to Section 9.03 below in connection with
the winding up of the Partnership, taking into consideration tax and other legal
constraints that may adversely affect one or more parties hereto and subject to
compliance with applicable laws and regulations, unless, and to the extent that,
with respect to any Class of Units, holders of not less than 90% of the Units of
such Class consent in writing to a treatment other than as described above.

SECTION 9.03 Distribution upon Dissolution. Upon dissolution, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is completed. Upon the winding up of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Partnership and shall, unless the General Partner determines

 

28



--------------------------------------------------------------------------------

otherwise, liquidate the assets of the Partnership as promptly as is consistent
with obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:

(a) First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03;

(b) Second, any distributions payable to the holders of Series A Mirror
Preferred Units in accordance with Section 11.08, to such holders in accordance
therewith; and

(c) The balance, if any, to the holders of Class A Units, pro rata to each of
the holders of Class A Units in accordance with their Total Percentage Interests
in respect of such Class A Units.

SECTION 9.04 Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.

SECTION 9.05 Termination. The Partnership shall terminate when all of the assets
of the Partnership, after payment of or due provision for all debts, liabilities
and obligations of the Partnership, shall have been distributed to the holders
of Units in the manner provided for in this Article IX, and the relevant
declaration has been filed under the Act.

SECTION 9.06 Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise, except to the extent
required by the Act.

SECTION 9.07 Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 10.02, 12.09 and 12.10
shall survive the termination of the Partnership.

 

29



--------------------------------------------------------------------------------

ARTICLE X

LIABILITY AND INDEMNIFICATION

SECTION 10.01 Liability of Partners.

(a) No Limited Partner and no Affiliate, manager, member, employee or agent of a
Limited Partner shall be liable for any debt, obligation or liability of the
Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership, except to the extent required by the Act.

(b) This Agreement is not intended to, and does not, create or impose any duty
(including any fiduciary duty) on any of the Partners (including without
limitation, the General Partner) hereto or on their respective Affiliates.
Further, the Partners hereby waive any and all duties (including fiduciary
duties) that, absent such waiver, may exist at or be implied by Law or in
equity, and in doing so, recognize, acknowledge and agree that their duties and
obligations to one another and to the Partnership are only as expressly set
forth in this Agreement and those required by the Act.

(c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership, to another Partner or to
another Person who is a party to or is otherwise bound by this Agreement, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership, to any such other Partner or to
any such other Person who is a party to or is otherwise bound by this Agreement,
for their good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities relating thereto of any Partner (including without
limitation, the General Partner) otherwise existing at law or in equity, are
agreed by the Partners to replace to that extent such other duties and
liabilities of the Partners relating thereto (including without limitation, the
General Partner).

(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.

(e) Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, such General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable Law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another expressed standard, such General
Partner shall act under such express standard and shall not be subject to any
other or different standards.

 

30



--------------------------------------------------------------------------------

SECTION 10.02 Indemnification.

(a) Indemnification. To the fullest extent permitted by law, as the same exists
or hereafter be amended (but in the case of any such amendment, only to the
extent that such amendment permits the Partnership to provide broader
indemnification rights than such law permitted the Partnership to provide prior
to such amendment), the Partnership shall indemnify any Indemnitee who was or is
made or is threatened to be made a party to or is otherwise involved in any
threatened, pending or completed action, suit or proceeding (brought in the
right of the Partnership or otherwise), whether civil, criminal, administrative,
arbitrative or investigative, and whether formal or informal, including appeals,
by reason of his or her or its status as an Indemnitee or by reason of any
action alleged to have been taken or omitted to be taken by Indemnitee in such
capacity, for and against all loss and liability suffered and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
reasonably incurred by such Indemnitee in connection with such action, suit or
proceeding, including appeals; provided that such Indemnitee shall not be
entitled to indemnification hereunder if, but only to the extent that, such
Indemnitee’s conduct constituted fraud, bad faith or willful misconduct.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 10.02(c), the Partnership shall be required to indemnify an Indemnitee
in connection with any action, suit or proceeding (or part thereof) (i)
commenced by such Indemnitee only if the commencement of such action, suit or
proceeding (or part thereof) by such Indemnitee was authorized by the General
Partner and (ii) by or in the right of the Partnership only if the General
Partner has provided its prior written consent. The indemnification of an
Indemnitee of the type identified in clause (d) of the definition of Indemnitee
shall be secondary to any and all indemnification to which such Indemnitee is
entitled from (x) the relevant other Person (including any payment made to such
Indemnitee under any insurance policy issued to or for the benefit of such
Person or Indemnitee), and (y) the relevant Fund (if applicable) (including any
payment made to such Indemnitee under any insurance policy issued to or for the
benefit of such Fund or the Indemnitee) (clauses (x) and (y) together, the
“Primary Indemnification”), and will only be paid to the extent the Primary
Indemnification is not paid and/or does not provide coverage (e.g., a
self-insured retention amount under an insurance policy). No such Person or Fund
shall be entitled to contribution or indemnification from or subrogation against
the Partnership. The indemnification of any other Indemnitiee shall, to the
extent not in conflict with such policy, be secondary to any and all payment to
which such Indemnitee is entitled from any relevant insurance policy issued to
or for the benefit of the Partnership or any Indemnitee. “Fund” means any fund,
investment vehicle or account whose investments are managed or advised by the
Issuer (if any) or its affiliates.

(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any Indemnitee in appearing at, participating in or defending any action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding, including appeals, upon presentation of an undertaking on behalf of
such Indemnitee to repay such amount if it shall ultimately be determined that
such Indemnitee is not entitled to be indemnified under this Section 10.02 or
otherwise. Notwithstanding the preceding sentence, except as otherwise provided
in Section

 

31



--------------------------------------------------------------------------------

10.02(c), the Partnership shall be required to pay expenses of an Indemnitee in
connection with any action, suit or proceeding (or part thereof) (i) commenced
by such Indemnitee only if the commencement of such action, suit or proceeding
(or part thereof) by such Indemnitee was authorized by the General Partner and
(ii) by or in the right of the Partnership only if the General Partner has
provided its prior written consent.

(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within 30 days after a written claim
therefor by any Indemnitee has been received by the Partnership, such Indemnitee
may file proceedings to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. In any such action the Partnership shall have the burden
of proving that such Indemnitee is not entitled to the requested indemnification
or advancement of expenses under applicable Law.

(d) Insurance. (i) To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.

(ii) In the event of any payment by the Partnership under this Section 10.02,
the Partnership shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee from any relevant other Person or under any
insurance policy issued to or for the benefit of the Partnership, such relevant
other Person, or any Indemnitee. Each Indemnitee agrees to execute all papers
required and take all action necessary to secure such rights, including the
execution of such documents as are necessary to enable the Partnership to bring
suit to enforce any such rights in accordance with the terms of such insurance
policy or other relevant document. The Partnership shall pay or reimburse all
expenses actually and reasonably incurred by the Indemnitee in connection with
such subrogation.

(iii) The Partnership shall not be liable under this Section 10.02 to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines and amounts paid in settlement, and excise taxes with
respect to an employee benefit plan or penalties) if and to the extent that the
applicable Indemnitee has otherwise actually received such payment under this
Section 10.02 or any insurance policy, contract, agreement or otherwise.

(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of this Agreement, whether arising from acts or omissions to act
occurring before or after its adoption. The provisions of this Section 10.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 10.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 10.02 and
the relevant provisions of applicable Law, if any, are in effect, and any
amendment, modification or repeal hereof shall not affect any rights or
obligations then existing with respect to any state of facts or

 

32



--------------------------------------------------------------------------------

any action, suit or proceeding then or theretofore existing, or any action, suit
or proceeding thereafter brought or threatened based in whole or in part on any
such state of facts. If any provision of this Section 10.02 shall be found to be
invalid or limited in application by reason of any law or regulation, it shall
not affect the validity of the remaining provisions hereof. The rights of
indemnification provided in this Section 10.02 shall neither be exclusive of,
nor be deemed in limitation of, any rights to which any person may otherwise be
or become entitled or permitted by contract, this Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to
Section 10.02(a) shall be made to the fullest extent permitted by law.

For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.

This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).

ARTICLE XI

TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF PREFERRED UNITS

SECTION 11.01 Designation.

The 5.875% Series A Mirror Preferred Units are hereby designated and created as
a series of Preferred Units. Each Series A Mirror Preferred Unit shall be
identical in all respects to every other Series A Mirror Preferred Unit. As of
any date of determination, the Total Percentage Interest as to any Series A
Holder in its capacity as such with respect to Series A Mirror Preferred Units
shall be as of any date, the ratio (expressed as a percentage) of the number of
Series A Mirror Preferred Units held by such holder on such date relative to the
aggregate number of Series A Mirror Preferred Units then outstanding as of such
date.

SECTION 11.02 Definitions. The following terms apply only to this Article XI.

“Change of Control Event” has the meaning set forth in the Issuer Partnership
Agreement.

“Distribution Payment Date” means March 15, June 15, September 15 and
December 15 of each year, commencing December 15, 2017.

“Distribution Period” means the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes September 13, 2017.

 

33



--------------------------------------------------------------------------------

“Junior Units” means Class A Units and any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Mirror Preferred Units.

“Parity Units” means any Partnership securities, including Preferred Units, that
the Partnership may authorize or issue, the terms of which provide that such
securities shall rank equally with the Series A Mirror Preferred Units with
respect to payment of distributions and distribution of assets upon a
Dissolution Event.

“Rating Agency Event” has the meaning set forth in the Issuer Partnership
Agreement.

“Series A Distribution Rate” means 5.875%.

“Series A Holder” means a holder of Series A Mirror Preferred Units.

“Series A Liquidation Preference” means $25.00 per Series A Mirror Preferred
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Mirror Preferred Units.

“Series A Liquidation Value” means the sum of the Series A Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series A Mirror Preferred Units.

“Series A Mirror Preferred Unit” means a 5.875% Series A Mirror Preferred Unit
having the designations, rights and preferences set forth in this Article XI.

“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively.

“Tax Redemption Event” has the meaning set forth in the Issuer Partnership
Agreement.

Capitalized terms used but not defined in this Article XI shall have the
respective meanings assigned thereto elsewhere in this Agreement.

SECTION 11.03 Distributions.

(a) Each Series A Holder shall be entitled to receive with respect to each
Series A Mirror Preferred Unit owned by such holder, when, as and if declared by
the General Partner in its sole discretion out of funds legally available
therefor, non-cumulative quarterly cash distributions, on the applicable
Distribution Payment Date that corresponds to the Series A Record Date for which
the General Partner has declared a distribution, if any, at a rate per annum
equal to the Series A Distribution Rate (subject to Section 11.06 of this
Agreement) of the Series A Liquidation Preference. Such distributions shall be
non-cumulative, and a Series A Holder shall not be entitled to distributions to
the extent that such distribution would be expected to

 

34



--------------------------------------------------------------------------------

cause the Capital Account of such Series A Holder to be less than $0, taking
into account reasonably expected allocations of Gross Income for the taxable
year of such distribution. If a Distribution Payment Date is not a Business Day,
the related distribution (if declared) shall be paid on the next succeeding
Business Day with the same force and effect as though paid on such Distribution
Payment Date, without any increase to account for the period from such
Distribution Payment Date through the date of actual payment. Distributions
payable on the Series A Mirror Preferred Units for any period less than a full
Distribution Period shall be computed on the basis of a 360-day year consisting
of twelve 30-day months. Declared distributions will be payable on the relevant
Distribution Payment Date to Series A Holders as they appear on the
Partnership’s register at the close of business, New York City time, on a Series
A Record Date, provided that if the Series A Record Date is not a Business Day,
the declared distributions will be payable on the relevant Distribution Payment
Date to Series A Holders as they appear on the Partnership’s register at the
close of business, New York City time on the Business Day immediately preceding
such Series A Record Date.

(b) So long as any Series A Mirror Preferred Units are outstanding, unless, in
each case, distributions have been declared and paid or declared and set apart
for payment on the Series A Mirror Preferred Units for a quarterly Distribution
Period, (i) no distribution may be declared or paid or set apart for payment on
the Junior Units for the remainder of that quarterly distribution period and
(ii) the Partnership and its subsidiaries shall not directly or indirectly
repurchase, redeem or otherwise acquire for consideration Junior Units (other
than, in the case of clause (i) or (ii), (A) Tax Distributions (determined in
accordance with Article IV of this Agreement as in effect on the date of this
Agreement), (B) the net unit settlement of equity-based awards granted under the
equity incentive plans of the Issuer or its subsidiaries in order to satisfy
associated tax obligations and (C) distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units or with
proceeds from the substantially concurrent sale of Junior Units).

(c) The General Partner, may, in its sole discretion, choose to pay
distributions on the Series A Mirror Preferred Units without the payment of any
distributions on any Junior Units.

(d) When distributions are not declared and paid (or duly provided for) on any
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates pertaining to the
Series A Mirror Preferred Units, on a distribution payment date falling within
the related Distribution Period) in full upon the Series A Mirror Preferred
Units or any Parity Units, all distributions declared upon the Series A Mirror
Preferred Units and all such Parity Units payable on such Distribution Payment
Date (or, in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates, on a distribution payment date
falling within the related Distribution Period) shall be declared pro rata so
that the respective amounts of such distributions shall bear the same ratio to
each other as all declared and unpaid distributions per Unit on the Series A
Mirror Preferred Units and all unpaid distributions, including any accumulated,
on all Parity Units payable on such Distribution Payment Date (or in the case of
Parity Units having distribution payment dates different from the Distribution
Payment Dates pertaining to the Series A Mirror Preferred Units, on a
distribution payment date falling within the related Distribution Period) bear
to each other.

 

35



--------------------------------------------------------------------------------

(e) No distributions may be declared or paid or set apart for payment on any
Series A Mirror Preferred Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Mirror Preferred Units, subject to any applicable
terms of such outstanding Units.

(f) Series A Holders shall not be entitled to any distributions, whether payable
in cash or property, other than as provided in this Article XI and shall not be
entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.

(g) The Partners intend that no portion of the distributions paid to the Series
A Holders pursuant to this Section 11.03 shall be treated as a “guaranteed
payment” within the meaning of Section 707(c) of the Code, and no Partner shall
take any position inconsistent to such intention, except if there is a change in
applicable law or final determination by the Internal Revenue Service that is
inconsistent with such intention.

SECTION 11.04 Rank.

The Series A Mirror Preferred Units shall rank, with respect to payment of Unit
distributions and distribution of assets upon a Dissolution Event:

(a) junior to all of the Partnership’s existing and future indebtedness and
other liabilities and any equity securities, including Preferred Units, that the
Partnership may authorize or issue, the terms of which provide that such
securities shall rank senior to the Series A Mirror Preferred Units with respect
to payment of distributions and distribution of assets upon a Dissolution Event;

(b) equally to any Parity Units; and

(c) senior to any Junior Units.

SECTION 11.05 Optional Redemption.

(a) Except as set forth in Section 11.06, the Series A Mirror Preferred Units
shall not be redeemable prior to September 15, 2022. At any time or from time to
time on or after September 15, 2022, subject to any limitations that may be
imposed by law, the Partnership may, in the General Partner’s sole discretion,
redeem the Series A Mirror Preferred Units, out of funds legally available
therefor, in whole or in part, at a redemption price equal to the Series A
Liquidation Preference per Series A Mirror Preferred Unit plus an amount equal
to declared and unpaid distributions, if any, from the Distribution Payment Date
immediately preceding the redemption date to, but excluding, the redemption
date. If less than all of the outstanding Series A Mirror Preferred Units are to
be redeemed, the General Partner shall select the Series A Mirror Preferred
Units to be redeemed from the outstanding Series A Mirror Preferred Units not
previously called for redemption by lot or pro rata (as nearly as possible).

 

36



--------------------------------------------------------------------------------

(b) So long as funds legally available and sufficient to pay the redemption
price for all of the Series A Mirror Preferred Units called for redemption have
been set aside for payment, from and after the redemption date, such Series A
Mirror Preferred Units called for redemption shall no longer be deemed
outstanding, and all rights of the Series A Holders thereof shall cease other
than the right to receive the redemption price, without interest.

(c) Without limiting clause (b) of this Section 11.05, if the Partnership shall
deposit, on or prior to any date fixed for redemption of Series A Mirror
Preferred Units, with any bank or trust company as a trust fund, or otherwise
set aside funds sufficient to redeem the Series A Mirror Preferred Units called
for redemption, with irrevocable instructions and authority to pay on and after
the date fixed for redemption or such earlier date as the General Partner may
determine, to or at the direction of the respective Series A Holders, the
redemption price thereof, then from and after the date of such deposit (although
prior to the date fixed for redemption) such Series A Mirror Preferred Units so
called shall be deemed to be redeemed and such deposit shall be deemed to
constitute full payment of said Series A Mirror Preferred Units to the holders
thereof and from and after the date of such deposit said Series A Mirror
Preferred Units shall no longer be deemed to be outstanding, and the holders
thereof shall cease to be holders of Units with respect to such Series A Mirror
Preferred Units, and shall have no rights with respect thereto except only the
right to receive or direct, on the redemption date or such earlier date as the
General Partner may determine, payment of the redemption price of such Series A
Mirror Preferred Units without interest.

SECTION 11.06 Change of Control Redemption; Tax Redemption; Rating Agency
Redemption.

(a) If a Change of Control Event occurs with respect to the Issuer’s Series A
Preferred Units prior to September 15, 2022, within 60 days of the occurrence of
such Change of Control Event, the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Mirror Preferred Units, in whole but not in
part, out of funds legally available therefor, at a redemption price equal to
$25.25 per Series A Mirror Preferred Unit plus an amount equal to any declared
and unpaid distributions to, but excluding, the redemption date.

(b) If (i) a Change of Control Event occurs with respect to the Issuer’s Series
A Preferred Units (whether before, on or after September 15, 2022) and (ii) the
Partnership does not elect prior to the 31st day following the Change of Control
Event to redeem all the outstanding Series A Mirror Preferred Units, the Series
A Distribution Rate shall increase by 5.00%, beginning on the 31st day following
the consummation of such Change of Control Event.

(c) If a Tax Redemption Event occurs with respect to the Issuer’s Series A
Preferred Units prior to September 15, 2022, within 60 days of the occurrence of
such Tax Redemption Event, the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Mirror Preferred Units, in whole but not in
part, out of funds legally available therefor, at a redemption price equal to
$25.25 per Series A Mirror Preferred Unit, plus an amount equal to any declared
and unpaid distributions to, but excluding, the redemption date.

(d) If a Rating Agency Event occurs with respect to the Issuer’s Series A
Preferred Units prior to September 15, 2022, within 60 days of the occurrence of
such Rating Agency Event, the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Mirror Preferred Units, in whole but not in
part, out of funds legally available therefor, at a redemption price equal to
$25.50 per Series A Mirror Preferred Unit, plus an amount equal to any declared
and unpaid distributions to, but excluding, the redemption date.

 

37



--------------------------------------------------------------------------------

SECTION 11.07 Voting.

(a) Notwithstanding any provision in this Agreement or the Act to the contrary,
the Series A Mirror Preferred Units shall not have any relative, participating,
optional or other voting, consent or approval rights or powers whatsoever, and
the vote, consent or approval of the Series A Holders, in their capacity as
such, shall not be required for the taking of any Partnership action or
inaction. The General Partner may cause the Partnership to, from time to time,
without notice to or consent of the Series A Holders or holders of other Parity
Units, issue additional Series A Mirror Preferred Units.

SECTION 11.08 Liquidation Rights.

(a) Upon any Dissolution Event, after payment or provision for the liabilities
of the Partnership (including the expenses of such Dissolution Event) and the
satisfaction of all claims ranking senior to the Series A Mirror Preferred Units
in accordance with Article IX of this Agreement, the Series A Holders shall be
entitled to receive out of the assets of the Partnership or proceeds thereof
available for distribution to Partners, before any payment or distribution of
assets is made in respect of Junior Units, distributions equal to the lesser of
(x) the Series A Liquidation Value and (y) the positive balance in their Capital
Accounts (to the extent such positive balance is attributable to ownership of
the Series A Mirror Preferred Units and after taking into account allocations of
Gross Income to the Series A Holders pursuant to Section 5.05 of this Agreement
for the taxable year in which the Dissolution Event occurs) pursuant to
Section 5.05 of this Agreement, pro rata based on the full respective
distributable amounts to which each Series A Holder is entitled pursuant to this
Section 11.08(a).

(b) Upon a Dissolution Event, after each Series A Holder receives a payment
equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Mirror Preferred
Units and after taking into account allocations of Gross Income to the Series A
Holders pursuant to Section 5.05 of this Agreement for the taxable year in which
the Dissolution Event occurs), such Series A Holder shall not be entitled to any
further participation in any distribution of assets by the Partnership.

(c) If the assets of the Partnership available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series A Holders and the holders of all other outstanding Parity Units,
if any, such assets shall be distributed to the Series A Holders and the holders
of such Parity Units pro rata, based on the full respective distributable
amounts to which each such Series A Holder and each such holder of such Parity
Units is entitled pursuant to this Agreement.

(d) Nothing in this Section 11.08 shall be understood to entitle the Series A
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior to the Series A Mirror Preferred Units
have been paid all amounts to which such classes or series of Units are
entitled.

 

38



--------------------------------------------------------------------------------

(e) Neither the sale, conveyance, exchange or transfer, for cash, Units,
securities or other consideration, of all or substantially all of the
Partnership’s property or assets nor the consolidation, merger or amalgamation
of the Partnership with or into any other entity or the consolidation, merger or
amalgamation of any other entity with or into the Partnership shall be deemed to
be a Dissolution Event, notwithstanding that for other purposes, such as for tax
purposes, such an event may constitute a liquidation, dissolution or winding up.
In addition, notwithstanding anything to the contrary in this Section 11.08, no
payment will be made to the Series A Holders pursuant to this Section 11.08 (i)
upon the voluntary or involuntary liquidation, dissolution or winding up of any
of the Partnership’s subsidiaries or upon any reorganization of the Partnership
into another limited liability entity or (ii) if the Partnership engages in a
reorganization or other transaction in which a successor to the Partnership
issues equity securities to the Series A Holders that have rights and
preferences that are substantially similar to the rights and preferences of the
Series A Mirror Preferred Units.

SECTION 11.09 No Duties to Series A Holders.

Notwithstanding anything to the contrary in this Agreement, to the fullest
extent permitted by law, neither the General Partner nor any other Indemnitee
shall have any duties (including fiduciary duties) or liabilities to the Series
A Holders.

SECTION 11.10 Amendments and Waivers.

The provisions of this Article XI may be amended, supplemented, waived or
modified in accordance with the provisions of Section 12.12 of this Agreement.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 12.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service (delivery receipt requested), by fax, by electronic mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 12.02):

 

39



--------------------------------------------------------------------------------

(a) If to the Partnership, to:

Carlyle Holdings II L.P.

c/o Carlyle Holdings II GP L.L.C.

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_carlyleholdingsnotice@carlyle.com

(b) If to any Partner, to:

c/o Carlyle Holdings II GP L.L.C.

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_carlyleholdingsnotice@carlyle.com

Carlyle Holdings II GP L.L.C. shall use commercially reasonable efforts to
forward any such communication to the applicable Partner’s address, email
address or facsimile number as shown in the Partnership’s books and records.

(c) If to the General Partner, to:

Carlyle Holdings II GP L.L.C.

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_carlyleholdingsnotice@carlyle.com

SECTION 12.03 Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

SECTION 12.04 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 12.05 Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

Each party hereto acknowledges and agrees that the parties hereto have
participated collectively in the negotiation and drafting of this Agreement and
that he or she or it has had the opportunity to draft, review and edit the
language of this Agreement; accordingly, it is the intention of the parties that
no presumption for or against any party arising out of drafting all or any part
of this Agreement will be applied in any dispute relating to, in connection with
or involving this

 

40



--------------------------------------------------------------------------------

Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by law the benefit of any rule of law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

SECTION 12.06 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 12.06.

SECTION 12.07 Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

SECTION 12.08 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

SECTION 12.09 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the Province of Québec.

SECTION 12.10 Dispute Resolution.

(a) The Partnership, and, except for each of the Mubadala Holders, each Partner,
each other Person who acquires a Unit or other interest in the Partnership and
each other Person who is bound by this Agreement (collectively, the “Consenting
Parties” and each a “Consenting Party”) (i) irrevocably agrees that, unless the
General Partner shall otherwise agree in writing, any claims, suits, actions or
proceedings arising out of or relating in any way to this Agreement or any
interest in the Partnership (including, without limitation, any claims, suits or
actions under or to interpret, apply or enforce (A) the provisions of this
Agreement, including without limitation the validity, scope or enforceability of
this Section 12.10(a) or the arbitrability of any Dispute (as defined below),
(B) the duties, obligations or liabilities of the Partnership to the Partners,
or of the Partners to the Partnership, or among Partners, (C) the rights or
powers of, or restrictions on, the Partnership, or any Partner, (D) any
provision of the Act or other similar applicable statutes, (E) any other
instrument, document, agreement or certificate contemplated either by any
provision of the Act relating to the Partnership or by this Agreement or (F) the
federal securities laws of the United States or the securities or antifraud laws
of any international, national, state, provincial, territorial, local or other
governmental or regulatory authority, including, in each case, the applicable
rules and regulations promulgated thereunder (regardless of whether such
Disputes (x) sound in contract, tort, fraud or otherwise, (y) are based on
common law, statutory, equitable, legal or other grounds, or (z) are derivative
or direct claims)) (a “Dispute”) shall be finally settled by arbitration
conducted by three arbitrators (or, in the event the amount of quantified claims
and/or estimated monetary value of other claims contained in the applicable
request for arbitration is less than $3.0 million, by a sole arbitrator) in
Wilmington,

 

41



--------------------------------------------------------------------------------

Delaware in accordance with the Rules of Arbitration of the International
Chamber of Commerce (including the rules relating to costs and fees) existing on
the date of this Agreement except to the extent those rules are inconsistent
with the terms of this Section 12.10, and that such arbitration shall be the
exclusive manner pursuant to which any Dispute shall be resolved; (ii) agrees
that this Agreement involves commerce and is governed by any applicable treaties
governing the recognition and enforcement of international arbitration
agreements and awards; (iii) agrees to take all steps necessary or advisable,
including the execution of documents to be filed with the International Court of
Arbitration or the International Centre for ADR in order to properly submit any
Dispute for arbitration pursuant to this Section 12.10; (iv) irrevocably waives,
to the fullest extent permitted by law, any objection it may have or hereafter
have to the submission of any Dispute for arbitration pursuant to this
Section 12.10 and any right to lay claim to jurisdiction in any venue;
(v) agrees that (A) the arbitrator(s) shall be U.S. lawyers, U.S. law professors
and/or retired U.S. judges and all arbitrators, including the president of the
arbitral tribunal, may be U.S. nationals and (B) the arbitrator(s) shall conduct
the proceedings in the English language; (vi) agrees that except as required by
law (including any disclosure requirement to which the Partnership may be
subject under any securities law, rule or regulation or applicable securities
exchange rule or requirement) or as may be reasonably required in connection
with ancillary judicial proceedings to compel arbitration, to obtain temporary
or preliminary judicial relief in aid of arbitration, or to confirm or challenge
an arbitration award, the arbitration proceedings, including any hearings, shall
be confidential, and the parties shall not disclose any awards, any materials in
the proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain;
(vii) irrevocably agrees that, unless the General Partner and the relevant named
party or parties shall otherwise mutually agree in writing, (A) the
arbitrator(s) may award declaratory or injunctive relief only in favor of the
individual party seeking relief and only to the extent necessary to provide
relief warranted by that party’s individual claim, (B) SUCH CONSENTING PARTY MAY
BRING CLAIMS ONLY IN ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF, CLASS
REPRESENTATIVE OR CLASS MEMBER, OR AS A PRIVATE ATTORNEY GENERAL, IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING, and (C) the arbitrator(s) may not
consolidate more than one person’s claims, and shall not have authority
otherwise to preside over any form of a representative or class or consolidated
proceeding or entertain any claim on behalf of a person who is not a named
party, nor shall any arbitrator have authority to make any award for the benefit
of, or against, any person who is not a named party; and (viii) agrees that if a
Dispute that would be arbitrable under this Agreement if brought against a
Consenting Party is brought against an employee, officer, director, agent or
indemnitee of such Consenting Party or its Affiliates (other than Disputes
brought by the employer or principal of any such employee, officer, director,
agent or indemnitee) for alleged actions or omissions of such employee, officer,
director, agent or indemnitee undertaken as an employee, officer, director,
agent or indemnitee of such Consenting Party or its Affiliates, such employee,
officer, director, agent or indemnitee shall be entitled to invoke this
arbitration agreement. Notwithstanding Section 12.01, each provision of this
Section 12.10(a) shall be deemed material, and shall not be severable and this
Section 12.10(a) shall be enforced only in its entirety. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.

 

42



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a), any Consenting Party may
bring an action or special proceeding for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Consenting Party (i) irrevocably agrees that, unless the
General Partner consents in writing to the selection of an alternative forum,
any such action or special proceeding shall be exclusively brought in the Court
of Chancery of the State of Delaware or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such action or special
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such action or special proceeding that (A) it is not personally subject to
the jurisdiction of such courts or any other court to which proceedings in such
courts may be appealed, (B) such action or special proceeding is brought in an
inconvenient forum, or (C) the venue of such action or special proceeding is
improper; (iv) expressly waives any requirement for the posting of a bond by a
party bringing such action or special proceeding; (v) consents to process being
served in any such action or special proceeding by mailing, certified mail,
return receipt requested, a copy thereof to such party at the address in effect
for notices hereunder, and agrees that such service shall constitute good and
sufficient service of process and notice thereof; provided that nothing in
clause (v) hereof shall affect or limit any right to serve process in any other
manner permitted by law; (VI) IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY SUCH CLAIM, SUIT, ACTION OR PROCEEDING; and (vii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

(c) If the arbitrator(s) shall determine that any Dispute is not subject to
arbitration, or the arbitrator(s) or any court or tribunal of competent
jurisdiction shall refuse to enforce any provision of Section 12.10(a) or shall
determine that any Dispute is not subject to arbitration as contemplated
thereby, then, and only then, shall the alternative provisions of this
Section 12.10(c) be applicable. Each Consenting Party, to the fullest extent
permitted by law, (i) irrevocably agrees that unless the General Partner
consents in writing to the selection of an alternative forum, any Dispute shall
be exclusively brought in the Court of Chancery of the State of Delaware or, if
such court does not have subject matter jurisdiction thereof, any other court
located in the State of Delaware with subject matter jurisdiction over such
Dispute; (ii) irrevocably submits to the exclusive jurisdiction of such courts
in connection with any such claim, suit, action or proceeding; (iii) irrevocably
agrees not to, and waives any right to, assert in any such claim, suit, action
or proceeding that (A) it is not personally subject to the jurisdiction of such
courts or any other court to which proceedings in such courts may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; (v) consents to process being
served in any such claim, suit, action or proceeding by mailing, certified mail,
return receipt requested, a copy thereof to such party at the address in effect
for notices hereunder, and agrees that such service shall constitute good and
sufficient service of process and notice thereof; provided that nothing in
clause (v) hereof shall affect or limit any right to serve process in any other
manner permitted by law; and (VI) IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY SUCH CLAIM, SUIT, ACTION OR PROCEEDING; AND (vii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of this Agreement would be difficult to calculate and that remedies at law would
be inadequate. The parties acknowledge that the fora designated by this
paragraph (c) have a reasonable relation to this Agreement, and to the parties’
relationship with one another.

 

43



--------------------------------------------------------------------------------

SECTION 12.11 Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

SECTION 12.12 Amendments and Waivers. (a) This Agreement (including the Annexes
hereto) may be amended, supplemented, waived or modified by the General Partner
in its sole discretion without the approval of any Limited Partner or other
Person; provided that no amendment may (i) materially and adversely affect the
rights of a holder of Units, as such, other than on a pro rata basis with other
holders of Units of the same Class without the consent of such holder (or, if
there is more than one such holder that is so affected, without the consent of a
majority in interest of such affected holders in accordance with their holdings
of such Class of Units) or (ii) materially and adversely affect the rights of a
Mubadala Holder without the prior written consent of such Mubadala Holder;
provided further, however, that notwithstanding the foregoing, the General
Partner may, without the written consent of any Limited Partner or any other
Person, amend, supplement, waive or modify any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect: (i) any amendment, supplement,
waiver or modification that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of Units
or any Class or series of equity interest in the Partnership pursuant to
Section 7.01 hereof; (ii) the admission, substitution, withdrawal or removal of
Partners in accordance with this Agreement, including pursuant to Section 7.01
hereof; (iii) a change in the name of the Partnership, the location of the
principal place of business of the Partnership, the registered agent of the
Partnership or the registered office of the Partnership; (iv) any amendment,
supplement, waiver or modification that the General Partner determines in its
sole discretion to be necessary or appropriate to address changes in U.S.
federal income tax regulations, legislation or interpretation; and/or (v) a
change in the Fiscal Year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the Fiscal Year or taxable year of the Partnership
including a change in the dates on which distributions are to be made by the
Partnership. If an amendment has been approved in accordance with this
agreement, such amendment shall be adopted and effective with respect to all
Partners. Upon obtaining such approvals as may be required by this Agreement,
and without further action or execution on the part of any other Partner or
other Person, any amendment to this Agreement may be implemented and reflected
in a writing executed solely by the General Partner and the Limited Partners
shall be deemed a party to and bound by such amendment.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

 

44



--------------------------------------------------------------------------------

(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) that is transferred is treated as being equal
to the liquidation value of that interest, (ii) an agreement by the Partnership
and each of its Partners to comply with all of the requirements set forth in
such regulations and Notice 2005-43 (and any other guidance provided by the
Internal Revenue Service with respect to such election) with respect to all
partnership interests (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) transferred in connection with the performance
of services while the election remains effective, (iii) the allocation of items
of income, gains, deductions and losses required by the final regulations
similar to Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c),
and (iv) any other related amendments.

(d) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.

SECTION 12.13 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.02 hereof); provided, however that each
employee, officer, director, agent or indemnitee of any Consenting Party or its
Affiliates is an intended third party beneficiary of Section 12.10(a) and shall
be entitled to enforce its rights thereunder.

SECTION 12.14 Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 12.15 Power of Attorney. Each Limited Partner, by its execution hereof,
hereby makes, constitutes and appoints the General Partner as its true and
lawful agent and attorney in fact, with full power of substitution and full
power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of limited partnership of the Partnership and all amendments thereto
required or permitted by law or the provisions of this Agreement; (c) all
certificates and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement (including the provisions of Section 8.05)
and Law or to permit the Partnership to become or to continue as a limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (d) all
instruments that the General Partner deems appropriate to reflect a change or
modification of this Agreement or the Partnership in accordance with this
Agreement, including, without limitation, the admission of additional

 

45



--------------------------------------------------------------------------------

Limited Partners or substituted Limited Partners pursuant to the provisions of
this Agreement; (e) all conveyances and other instruments or papers deemed
advisable by the General Partner to effect the liquidation and termination of
the Partnership; and (f) all fictitious or assumed name certificates required or
permitted (in light of the Partnership’s activities) to be filed on behalf of
the Partnership.

SECTION 12.16 Separate Agreements; Schedules. Notwithstanding any other
provision of this Agreement, including Section 12.12, the General Partner may,
or may cause the Partnership to, without the approval of any Limited Partner or
other Person, enter into separate subscription, letter or other agreements with
individual Limited Partners with respect to any matter, which have the effect of
establishing rights under, or altering, supplementing or amending the terms of,
this Agreement. The parties hereto agree that any terms contained in any such
separate agreement shall govern with respect to such Limited Partner(s) party
thereto notwithstanding the provisions of this Agreement. The General Partner
may from time to time execute and deliver to the Limited Partners schedules
which set forth information contained in the books and records of the
Partnership and any other matters deemed appropriate by the General Partner.
Such schedules shall be for information purposes only and shall not be deemed to
be part of this Agreement for any purpose whatsoever.

SECTION 12.17 Partnership Status. The parties intend to treat the Partnership as
a partnership for U.S. federal income tax purposes.

SECTION 12.18 Delivery by Facsimile or Email. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

[Remainder of Page Intentionally Left Blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

 

GENERAL PARTNER: CARLYLE HOLDINGS II GP L.L.C. By:   The Carlyle Group L.P., its
sole member By:   Carlyle Group Management L.L.C., its general partner By:  

/s/ Daniel A. D’Aniello

Name:   Daniel A. D’Aniello Title:   Chairman

[Signature Page for Carlyle Holdings II L.P. – Second Amended and Restated LPA]



--------------------------------------------------------------------------------

LIMITED PARTNERS: All Limited Partners of the Partnership, pursuant to powers of
attorney previously, presently or hereafter executed in favor of, or granted to,
the General Partner. By:   Carlyle Holdings II GP L.L.C. By:   The Carlyle Group
L.P., its sole member By:   Carlyle Group Management L.L.C., its   general
partner By:  

/s/ Jeffrey W. Ferguson

Name:   Jeffrey W. Ferguson Title:   Attorney-in-Fact

[Signature Page for Carlyle Holdings II L.P. – Second Amended and Restated LPA]